REL:09/19/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                             SPECIAL TERM, 2014
                         _________________________

                                  1111422
                         _________________________

                              Cadence Bank, N.A.

                                          v.

                     Goodall-Brown Associates, L.P.
                        _________________________

                                  1111449
                         _________________________

                 Sloss Real Estate Group, Inc., et al.

                                          v.

                     Goodall-Brown Associates, L.P.

                         _________________________

                                  1111526
                         _________________________
       Ex parte Sloss Real Estate Group, Inc., et al.

                 PETITION FOR WRIT OF MANDAMUS

          (In re:    Goodall-Brown Associates, L.P.

                               v.

           Sloss Real Estate Group, Inc., et al.)

                    _________________________

                             1121455
                    _________________________

                  Second Avenue Holdings, LLC

                               v.

                 Goodall-Brown Associates, L.P.

                    _________________________

                             1130054
                    _________________________

                  Second Avenue Holdings, LLC

                               v.

                 Goodall-Brown Associates, L.P.

     Appellate proceedings from Jefferson Circuit Court
               (CV-12-900435 and CV-10-903160)

SHAW, Justice.

    These consolidated appeals and petition for a writ of

mandamus arise out of litigation pending in the Jefferson

Circuit Court stemming from the alleged breach of a lease


                               2
1111422; 1111449; 1111526; 1121455; 1130054
agreement,    which       litigation       was        originally    initiated        by

Goodall-Brown Associates, L.P. ("Goodall-Brown"), the lessor.

Following the entry of an order compelling the matter to

arbitration, the defendants below, Sloss Real Estate Group,

Inc. ("SREG"), the lessee; Sloss Goodall-Brown, LLC ("Sloss

Goodall"),     the       assignee     of        SREG;     Cadence       Bank,       N.A.

("Cadence"),       and    Second      Avenue          Holdings,     LLC       ("Second

Avenue"),    the     successors       in       interest    to     Goodall-Brown's

original mortgage lender; and Leigh Ferguson, Catherine S.

Crenshaw,    Jack     Peterson,      A.        Page    Sloss,   Jr.,      Ronald     J.

Capello,     and    Vicki     H.    Bolton       (hereinafter           collectively

referred to as "the individual defendants"), and Sloss Real

Estate   Company      ("SREC"),       the       alleged    alter        ego    of   the

individual defendants in conjunction with SREG and Sloss

Goodall (the individual defendants, SREG, SREC, and Sloss

Goodall are sometimes hereinafter collectively referred to as

"the Sloss defendants"), unsuccessfully sought dismissal of

Goodall-Brown's claims based on the trial court's alleged lack

of   subject-matter         jurisdiction         to     order     the     matter      to

arbitration        because,    they        argued,       Goodall-Brown          lacked

standing to assert the claims.



                                           3
1111422; 1111449; 1111526; 1121455; 1130054
     In case no. 1111422, Cadence appeals from the trial

court's order effectively compelling it to arbitration.              In

case no. 1111449, the Sloss defendants renew their contention

that the trial court lacked the requisite subject-matter

jurisdiction    to    compel       the   parties     to    arbitration.

Alternatively, in case no. 1111526, the Sloss defendants

petition this Court for a writ of mandamus directing the trial

court to void its order compelling the matter to arbitration

and to dismiss the underlying action based on Goodall-Brown's

alleged lack of standing and that court's resulting lack of

subject-matter jurisdiction. In case no. 1121455 and case no.

1130054, Second Avenue appeals from the trial court's denial

of   its   request   to   enjoin    discovery   in   the   arbitration

proceeding ordered by that court as to Second Avenue, pending

resolution of the above-captioned appeals and petition.              At

the request of the parties, we have consolidated these matters

for the purpose of writing one opinion.1             For the reasons

stated below, in case no. 1111422, we affirm; in case no.




     1
     The final two appeals in these consolidated matters were
submitted for review on April 23, 2014, thus allowing us to
consider all the appeals and the petition for a writ of
mandamus together.

                                    4
1111422; 1111449; 1111526; 1121455; 1130054
1111526, we deny the petition; and we dismiss the appeals in

cases nos. 1111449, 1121455, and 1130054.

                Facts and Procedural History

     Goodall-Brown is an Alabama limited partnership; it owns

a parcel of real property located in downtown Birmingham,

which is commonly referred to as the "Goodall-Brown Building."

In 2001, Goodall-Brown obtained from a lender called "The

Bank" a $2,975,000 construction loan, evidenced by a note, to

finance planned renovations to the Goodall-Brown Building. In

connection with that loan, Goodall-Brown executed a "Future

Advance Mortgage, Assignment of Rents and Leases and Security

Agreement" assigning to The Bank as security, among other

collateral, the Goodall-Brown Building, all future rents and

revenues from the Goodall-Brown Building, and "all leases,

subleases, and lease guaranties" relating to the Goodall-Brown

Building. The loan documents were executed on Goodall-Brown's

behalf by Roy Thomas Latimer, Jr., the managing member of

Goodall-Brown Management, L.L.C. ("GBM"), an Alabama limited-

liability company that was a general partner in Goodall-Brown.




                              5
1111422; 1111449; 1111526; 1121455; 1130054
Additionally, Latimer personally guaranteed repayment of the

note.2

     In October 2005, SREG entered into a "Master Lease"

agreement ("the lease") with Goodall-Brown pursuant to which

SREG leased from Goodall-Brown space in the Goodall-Brown

Building.       The   lease   specifically   provided   that   future

disputes among the parties would be submitted to arbitration.3

As permitted by the terms of the lease, and with Goodall-

Brown's consent, in December 2005, SREG purported to assign


     2
     The record reflects that, in addition to Latimer, Adam
S. Cohen and Stacey C. Dulin, the other members of GBM at that
time, were also initially guarantors of the indebtedness;
however, all guarantors excepting Latimer were subsequently
released from their guarantees.
     3
         The pertinent provision provides, in full:

          "13.1.2.2     Arbitration. Any Dispute, which
     remains unresolved at the end of [the] thirty (30)
     day [informal-negotiation] period [provided for in
     section 13.1.2.1 of the lease], shall be submitted
     to binding arbitration in accordance with Chapter I,
     Title 9 of the United States Code (Federal
     Arbitration Act). Arbitration shall be administered
     by the American Arbitration Association ('AAA') in
     accordance with its Commercial Arbitration Rules as
     supplemented by its Supplementary Procedures for
     Complex Cases."

Pursuant to a preceding paragraph in the same document, namely
section 13.1.2, the referenced "Dispute[s]" subject to
arbitration include "any and all such disputes of any nature
whatsoever."

                                   6
1111422; 1111449; 1111526; 1121455; 1130054
its rights under the lease to Sloss Goodall,4 which was wholly

owned by SREG.

     The   Bank's   interest   in       the   Goodall-Brown   note   and

mortgage was later assigned by the Federal Deposit Insurance

Corporation ("the FDIC"), as receiver of and legal successor

to The Bank, to Superior Bank ("Superior"). In 2006, Superior

and SREG entered into a "Subordination, Non-Disturbance and

Attornment Agreement" ("the attornment agreement")5 pursuant

to which they agreed, among other things, that SREG would not

be added as a party to any foreclosure proceedings that

Superior might initiate against Goodall-Brown; that, in the

event Superior should succeed Goodall-Brown as owner of the

Goodall-Brown Building, the lease would remain in effect; and

that Superior was entitled to exercise the same remedies in

relation to a breach as were afforded Goodall-Brown under the

lease.



     4
     There is some indication in the record that, at the time
of the purported assignment, Sloss Goodall had not yet been
properly organized; in fact, it appears that Sloss Goodall was
not legally formed until December 8, 2009. However, no party
raises any challenge to the validity of the lease assignment
on that ground.
     5
     This agreement specifically identified Superior as
"mortgagee," SREG as "lessee," and Goodall–Brown as "owner."

                                    7
1111422; 1111449; 1111526; 1121455; 1130054
     The record further reflects that, in July 2010, Goodall-

Brown provided notice to Sloss Goodall via certified mail that

it was terminating the lease as a result of the alleged

continuing    default   of   Sloss       Goodall.6   In    August   2010,

Superior and Goodall-Brown executed an agreement called the

"Eighth   Amendment     to    Loan       Documents   And    Forbearance

Agreement."   This agreement, among other things, acknowledged

that there had been a default under the lease.

     In September 2010, Goodall-Brown sued SREG and Sloss

Goodall in the trial court asserting various claims and

seeking to terminate the lease and requesting damages related

to Sloss Goodall's alleged breach (case no. CV-10-903160). In

response, both SREG and Sloss Goodall moved to dismiss case

no. CV-10-903160 or to compel arbitration of the claims

asserted therein, pursuant to the lease.

     In the interim, Latimer filed for Chapter 11 bankruptcy

protection in January 2011; his case was later converted to a

proceeding under Chapter 7 of the Bankruptcy Code.            According




     6
      Pursuant to the notice, the lease and Sloss Goodall's
tenancy were to terminate 10 days following service of the
notice, which was, according to the record, effected July 21,
2010.

                                     8
1111422; 1111449; 1111526; 1121455; 1130054
to the pleadings from the bankruptcy court, Latimer was

identified in that proceeding as the sole debtor.

     In April 2011, the FDIC seized Superior and transferred

its assets to a bank of the same name, i.e., Superior Bank,

N.A. ("Superior II"). After the addition of other parties and

claims in case no. CV-10-903160,7 and upon the agreement of

all parties, the trial court, on June 24, 2011, entered an

order    jointly proposed by the parties staying the action as

to   certain parties but requiring that the claims between

Goodall-Brown     and   SREG   and   Sloss   Goodall   proceed   to

arbitration, where they remain pending.         No party appealed

from that order.

     In July 2011, Superior II notified Goodall-Brown of

Goodall-Brown's default on the note secured by the Goodall-

Brown Building.     Thereafter, as a result of Goodall-Brown's

continued default, Superior II accelerated the indebtedness,



     7
     Goodall-Brown subsequently amended its original complaint
to add claims against fictitiously named defendants; against
SREC, the incorporating member of Sloss Goodall; and against
the individual defendants. The individual defendants comprise
the membership and/or management of SREG, Sloss Goodall, and
SREC. Goodall-Brown added the additional defendants based on
its belief that SREG both fraudulently formed Sloss Goodall
and induced Goodall-Brown to agree to the assignment of the
lease to what it refers to as a "sham" corporation.

                                 9
1111422; 1111449; 1111526; 1121455; 1130054
undertook efforts to seize rents due from tenants of the

Goodall Brown Building, and initiated foreclosure proceedings

on the Goodall-Brown Building.          In October 2011, however,

before completing the scheduled foreclosure, Superior II sold

the note and assigned all of its interest therein to Second

Avenue.8   In November 2011, Superior II entered receivership,

at which time Cadence purchased Superior II from the FDIC, as

its receiver.   Superior was thus acquired by and merged with

Cadence.

     In December 2011, despite their earlier demands for

arbitration   and   their   agreement   to   arbitrate,   the   Sloss

defendants jointly sought the dismissal of case no. CV-10-

903160 based on the trial court's alleged lack of subject-

matter jurisdiction.    More specifically, they contended that


     8
     Second Avenue, according to Goodall-Brown, was organized
in September 2011 by the management and/or members of SREG and
Sloss Goodall, purportedly "as part of an elaborate scheme for
defendants to 'buy' their way out of the fraud they committed
on Goodall[-Brown]" and/or to "obtain the [Goodall-Brown]
building for far less than the option price in the ...
[l]ease." Further, also according to Goodall-Brown, before
forming Second Avenue, SREG and Sloss Goodall purposely
defaulted on the lease payments in order to ensure Goodall-
Brown's resulting default on the note. Goodall-Brown amended
its original complaint in case no. CV-10-903160 to add
additional factual allegations and claims related to the
formation of Second Avenue and the alleged tortious conduct of
the Sloss defendants.

                                10
1111422; 1111449; 1111526; 1121455; 1130054
Goodall-Brown lacked "standing" to prosecute the litigation

because, they argued, it had assigned away its interest in the

note and the mortgage, including all claims arising under

those documents, to The Bank.                At or around that same time,

Goodall-Brown     allegedly          filed   a    supplemental    demand   for

arbitration with the arbitrators seeking to include Cadence

and Second Avenue in the arbitration proceedings ordered by

the   trial    court   in     case    no.    CV-10-903160    in   order    that

Goodall-Brown might challenge the validity of the underlying

foreclosure.9 The Sloss defendants later added, as additional

support for their contention that the trial court lacked

jurisdiction, the claim that the personal bankruptcy filing of

Latimer,      GBM's    sole    remaining         member,   resulted   in    the


      9
      This attempt to include Cadence in the pending
arbitration proceedings was apparently premised on Goodall-
Brown's belief that Cadence, one of its previous lenders, was,
based on the contents of the loan documents, both a party to
the lease and guilty of tortious conduct in connection with
the administration of Goodall-Brown's mortgage. Goodall-Brown
explains the rationale for this decision as follows:

      "Goodall[-Brown] maintained that Cadence and Second
      Avenue were subject to the arbitration provision in
      the [lease], and addenda thereto, by virtue of being
      successors in interest to Superior ... and having
      assumed the position of 'Owner' in the [lease] by
      virtue of the Attornment Agreement."

Goodall-Brown's brief, at pp. 3-4.

                                        11
1111422; 1111449; 1111526; 1121455; 1130054
dissolution of GBM and that Goodall-Brown's default and the

resulting      foreclosure    also    terminated      any   standing     that

Goodall-Brown      previously   possessed      with    regard     to   claims

stemming from the Goodall-Brown Building, i.e., "the lawsuit

is being prosecuted and managed by a nonexistent former

general partner of [Goodall-Brown] who has no authority to act

on behalf of the entity."10

     Also     in   December   2011,       Second   Avenue    initiated    an

adversary proceeding in Latimer's bankruptcy case seeking to

except from Latimer's bankruptcy discharge a debt allegedly

owed by him to Second Avenue in connection with his purported

conversion of rents allegedly due Superior II, from which

Second Avenue obtained its interest in the note.

     Second     Avenue   subsequently       foreclosed      and   ultimately

purchased the Goodall-Brown Building at the foreclosure sale

conducted on January 3, 2012.

     In February 2012, Cadence sued Goodall-Brown in the trial

court, seeking declaratory and injunctive relief (case no. CV-

12-900435).11 More specifically, Cadence sought a declaration


     10
          See § 10A-5-6.06(b)(1), Ala. Code 1975.
     11
      Cadence subsequently amended its complaint in case no.
CV-12-900435 to add the American Arbitration Association ("the

                                     12
1111422; 1111449; 1111526; 1121455; 1130054
from the trial court that it was not a party to and had not

succeeded to Goodall-Brown's interest under the lease and was

not, therefore, required to submit to arbitration; Cadence

also    sought      an   injunction   preventing   Goodall-Brown     from

proceeding in arbitration against it.          At Cadence's    request,

and    upon   the    agreement   of all    parties,   the   trial   court

consolidated Cadence's declaratory-judgment action (case no.

CV-12-900435) with case no. CV-10-903160.

       Goodall-Brown later asked that the trial court also order

that the individual defendants named in case no. CV-10-903160

be required to participate in the arbitration proceedings on

the ground, among others, that conspiracy claims and efforts

to pierce the corporate veils of SREG and Sloss Goodall, which

Goodall-Brown was pursuing in arbitration, were necessarily

intertwined with Goodall-Brown's claims against the individual

defendants.         In conjunction with that request, and in an

alleged attempt to corral the parties' various claims into a

single forum and to eliminate the potential for inconsistent

results, Goodall-Brown also requested that the bankruptcy

court before which Latimer's bankruptcy was pending stay the


AAA") as a defendant; however, Cadence later stipulated to the
dismissal of the AAA.

                                      13
1111422; 1111449; 1111526; 1121455; 1130054
adversary    proceeding initiated         against    Latimer    by    Second

Avenue   and    compel   Second    Avenue    to     participate      in   the

arbitration ordered by the trial court.

      Thereafter, upon the motion of Goodall-Brown, the trial

court, in July 2012, denied Cadence's request for injunctive

relief   and    stayed   case     no.    CV-12-900435    based       on   its

alternative conclusions that the question of arbitrability was

for   the      arbitrators   to     determine,       pursuant        to   the

incorporation into the lease of the Rules of the American

Arbitration Association ("the AAA"), or that Cadence was

subject to the arbitration provision in the lease pursuant to

both the plain language of the mortgage or of the attornment

agreement.     More specifically, as to its alternative holding

that Cadence was, in fact, bound to arbitrate, the trial court

held as follows:

           "Second, and alternatively, if this Court is the
      proper forum to decide questions of arbitrability,
      then there is substantial evidence that Cadence is
      subject to the terms of the [lease] and the
      arbitration agreement set forth within it.        The
      Federal Arbitration Act establishes that, as a
      matter of federal law, any doubts concerning the
      scope of arbitrable issues should be resolved in
      favor of arbitration. Moses H. Cone Mem'l Hosp. v.
      Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983).
      There is undisputed evidence of several lending
      documents which tie Cadence to the [lease]. Each
      will be discussed in turn.

                                    14
1111422; 1111449; 1111526; 1121455; 1130054
         "A. The Mortgage.

          "Cadence concedes in paragraph 9 of its
     Complaint that the December 31, 2001, Future Advance
     Mortgage, Assignment of Rents and Leases and
     Security Agreement (the 'Mortgage') included an
     absolute and present assignment and transfer of all
     rents and leases, including future leases (such as
     the [lease]):5

         "The operative provisions provide as follows:

         "'2.01     Assignment.     Borrower,     in
         consideration of Lender's making the Loan
         as aforesaid and for other good and
         valuable consideration, ... does hereby
         sell, assign and transfer unto the Lender
         all leases, subleases and lease guaranties
         of or relating to all or part of the
         Mortgaged Property, whether now existing or
         hereinafter created or arising, including
         without limitation those certain leases, if
         any, specifically described on an exhibit
         to this Mortgage....

         "'....

         "'2.04 Present Assignment. It is the
         intention   of  the   parties  that  this
         assignment of rents and leases shall be a
         present assignment....

         "'....

         "'2.06 Instruction to Lessees.          The
         Borrower    does    further    specifically
         authorize and instruct each and every
         present   and    future   lessee,   tenant,
         sublessee or subtenant of the whole or any
         part of the Mortgaged Property to pay all
         unpaid rental agreed upon in any lease,
         sublease or tenancy to the Lender upon


                             15
1111422; 1111449; 1111526; 1121455; 1130054
         receipt of demand from said Lender to pay
         the same.

         "'2.07. Default (Assignment). Upon the
         occurrence of any Event of Default, as
         described in Paragraph 4.01 of this
         Mortgage, then, in addition to the right to
         demand and collect directly from tenants
         rents accruing from leases of the Mortgaged
         Property, Lender shall have all rights and
         remedies set forth in Article IV or
         elsewhere in this Mortgage....

         "'....

         "'4.03 Right of Lender to Enter and Take
         Possession.

         "'....

         "'(b) (iii) [The Lender has the right to]
         manage and operate the Mortgaged Property
         (or any portion thereof selected by Lender)
         and exercise all the rights and powers of
         the Borrower in its name or otherwise, with
         respect to the same, including legal
         actions for the recovery of rent, legal
         dispossessory   actions   against   tenants
         holding over and legal actions in distress
         of rent, and with full power and authority
         to cancel or terminate any lease or
         sublease for any cause or on any ground
         which would entitle the Borrower to cancel
         the same, and to elect to disaffirm any
         lease or sublease made subsequent to this
         Mortgage or subordinated to the lien
         hereof....'

     "(Mortgage, Cadence Complaint, Exhibit B, pp. 8-11.)

          "Thus, the provisions of the Mortgage grant the
     lender ... a present Assignment of rights under
     every present and future lease, which must

                             16
1111422; 1111449; 1111526; 1121455; 1130054
     necessarily include the [lease]. Importantly, the
     lender's rights under the [lease] are not contingent
     upon a default; rather, the Mortgage evidences a
     present assignment of rights whereby the lender has
     standing immediately as an assignee of any lease.
     The Mortgage provides that any assignee of the
     mortgage (such as Cadence) is subject to the
     Mortgage and related documents, including the
     [lease]:6

              "'5.01 Binding Effect.     Wherever in
         this Mortgage one of the parties hereto is
         named   or   referred   to,    the   heirs,
         administrators,   executors,    successors,
         assigns, distributes [sic], and legal and
         personal representatives of such party
         shall be included, and all covenants and
         agreements contained in this Mortgage by or
         on behalf of the Borrower or by or on
         behalf of Lender shall bind and inure to
         the benefit of their respective heirs,
         administrators,   executors,    successors,
         assigns, distributes [sic], and legal and
         personal   representatives,    whether   so
         expressed or not.'

     "(Mortgage, Cadence Complaint, Exhibit B, p. 14.)
     As such, Cadence is an assignee of the Mortgage and
     is likewise subject to the [lease].

         "B. The Attornment Agreement.

         "In paragraph 12 of its Complaint, Cadence
    concedes that it entered into a separate Attornment
    Agreement with [SREG]:

         "'The Borrower, the Tenant and Superior
         Bank, a federal savings bank (the 'Former
         Bank'),    executed    a     subordination,
         non-disturbance and attornment agreement
         dated November 20, 2006....'



                             17
1111422; 1111449; 1111526; 1121455; 1130054
    "The Attornment Agreement gave the mortgagee/lender
    and the tenants -- [SREG] and [Sloss Goodall] -- a
    direct contractual relationship:

         "'1. LESSEE TO ATTORN TO MORTGAGE. ...

         "'....

         "'(b)   In the event that the Mortgagee
         shall succeed to the interest of Owner
         under such Lease, the Lease shall continue
         with the same force and effect as if the
         Mortgagee, as Lessor, and the Lessee had
         entered into a Lease for a term equal to
         the then unexpired term of the Lease...,
         and the Lessee hereby attorns and agrees to
         attorn to the Mortgagee as its Landlord,
         such attornment to be effective and self
         operative without the execution of any
         further instruments on the part of either
         of the parties hereto immediately upon the
         succession of Mortgagee to the interest of
         Owner under the Lease.... The respective
         rights and obligations of the Lessee and
         the Mortgagee upon such attornment and
         their relationship shall be as tenant and
         landlord respectively, for the remaining
         term of the Lease, including any renewal
         periods set forth in said Lease....'

    "(Attornment Agreement, Cadence Complaint, Exhibit D,
    p. 2.) The Attornment Agreement provides in paragraph
    8 that it applies to any successors and assigns
    (including Cadence):

         "'This Agreement shall bind and inure to
         the benefit of the parties hereto, their
         successors and assigns.   As used herein,
         (a) the term "Lessee" shall include any
         subtenant, successors and/or assigns of
         Lessee named herein; ... (c) the word
         "Mortgagee" shall include the Mortgagee
         specifically named and any successors and

                             18
1111422; 1111449; 1111526; 1121455; 1130054
           assigns and shall include anyone or any
           entity who shall have succeeded to Owner's
           interest in the Leased Premises by, through
           or under foreclosure of the Mortgage or as
           a result of any other means.'

    "(Attornment Agreement, Cadence Complaint, Exhibit D,
    p. 4.)

         "The Attornment Agreement is actually a 3-party
    agreement, which links Goodall[-Brown] (the Owner) to
    [SREG] (the Tenant) and the lender and its successors
    (Cadence):

           "'APPROVALS. The Owner has joined in this
           Agreement for the purpose of expressing its
           consent and agreement to be bound by the
           provisions of Paragraph 1(b) and Paragraph
           4 hereof.'

    "Id.

           "C. The Eighth Amendment.

         "On August 5, 2010, the lender and Goodall[-
    Brown] executed the Eighth Amendment by which the
    lender succeeded to the interest of Goodall[-Brown]
    under the [lease]. In regard to the Sloss
    [defendants'] Default, the Eighth Amendment provides
    in paragraph 4 as follows:

           "'[The] Sloss [defendants have] ceased
           paying rent and [have] requested an
           adjustment to the terms of the [lease].
           [Goodall-Brown]      and    [the]     Sloss
           [defendants] have conducted negotiations on
           a modification of the [lease] to resolve
           the default by [the] Sloss [defendants],
           but no agreement has been reached by the
           parties thereto, and the [lease] remains in
           default (the "Sloss Default"). The Sloss
           Default is an Event of Default under the
           Loan Agreement.'

                               19
1111422; 1111449; 1111526; 1121455; 1130054

    "(Eighth Amendment, Cadence Complaint, Exhibit A, p.
    3.)

         "The language of the Attornment Agreement, when
    combined with the Eighth Amendment, establishes that
    the lender becomes the 'Landlord' under the [lease]
    when 'an Event of Default under the Mortgage, the
    Assignment of Rents and Leases or other mortgage loan
    documents   has   occurred.'     When   [the]   Sloss
    [defendants] stopped making rent payments in December
    of 2009, this was an 'event of default under the Loan
    Agreement.'   (Promissory Note, Cadence Complaint,
    Exhibit A, p. 3, ¶ 6.) Consequently, when the Sloss
    [defendants'] Default occurred in December 2009, it
    was an 'Event of Default under the Loan Agreement'
    that then triggered the operation of the attornment
    provision of the Attornment Agreement which, in turn,
    made the lender -- now the Landlord -- a direct party
    to the [lease]. The [lease] includes an arbitration
    agreement, and Cadence is subject to that agreement.
    __________________

         "5It is undisputed that the [lease] was pledged
    as additional security for the loan from Cadence's
    predecessor in interest and was added to the loan
    documents by the October 31, 2006, Seventh Amendment
    to the Loan Documents. (Seventh Amendment, Cadence
    Complaint, Exhibit A.)
         "6The [lease] provides that it applies to any
    successor of the original Landlord, Goodall[-Brown]:
    'this Lease shall inure to the benefit of and be
    binding upon Landlord and Tenant and their respective
    heirs, executors, legal representatives, successors
    and assigns....' (See the [lease], Cadence's
    Complaint, Exhibit C, pp. 34, ¶ 14.12.)"

(Some emphasis added; footnotes 7 and 8 omitted.) Cadence

appeals from that decision (case no. 1111422).



                             20
1111422; 1111449; 1111526; 1121455; 1130054
       Additionally, by separate orders, the trial court granted

Goodall-Brown's motion seeking to also compel the individual

defendants to arbitration and further concluded that the Sloss

defendants' motions based on the trial court's alleged lack of

subject-matter jurisdiction were "moot" in light of its June

2011 and July 2012 arbitration orders.          The Sloss defendants

also    appeal   (case   no.   1111449).   In   addition,   the   Sloss

defendants filed the above-described petition for a writ of

mandamus (case no. 1111526) seeking relief from the trial

court's decision; this Court subsequently ordered answers and

briefs to that petition.

       Thereafter, Goodall-Brown again amended its complaint to

add to the pending litigation in case no. CV-10-903160 claims

against Second Avenue and Cadence, including, among others,

its "veil-piercing," wrongful-foreclosure, conspiracy, and

fraud-based claims.12     It further filed, in that action, a new


       12
      According to Goodall-Brown, this amendment added claims
that Goodall-Brown had previously been pursuing solely in
arbitration in an effort to dispel any future argument that
its claims against the added defendants were barred by the
applicable statutes of limitations. See Porter v. Colonial
Life & Accident Ins. Co., 828 So. 2d 907, 908 (Ala. 2002) ("If
a plaintiff's court action be dismissed to enforce an
arbitration agreement, but, through no fault of the
plaintiff's, the arbitration be not concluded or some of the
plaintiff's claims be not arbitrated, a statute of limitations

                                   21
1111422; 1111449; 1111526; 1121455; 1130054
motion to compel SREC to participate in the already pending

arbitration proceedings. Subsequent to its inclusion as a

defendant, Second Avenue, incorporating the prior pleadings of

the other named defendants in this regard, both moved to

dismiss   the   consolidated    litigation   on    the   ground   that

Goodall-Brown lacked standing and sought a motion to stay the

pending arbitration proceedings as to Second Avenue.

    At the request of SREG and Sloss Goodall in case no.

1111449, this Court entered an order staying the arbitration

proceedings as to those parties pending the outcome of these

appeals and petition; however, by subsequent order clarifying,

at the request of the parties, our stay ruling, this Court

specifically    declined   to   stay   proceedings    against   Second

Avenue on the ground asserted by the parties that Second

Avenue was not a party to the underlying proceeding at the

time the appeals in case no. 1111422 and case no. 1111449 were

filed and was, therefore, not properly before this Court.

    In March 2013, the bankruptcy court entered a memorandum

opinion   and   corresponding    order   staying     Second   Avenue's


could bar a refiling of the unarbitrated claims in court.").
It, therefore, requested that the trial court extend its
previous order staying the litigation to include its second
amended complaint.

                                  22
1111422; 1111449; 1111526; 1121455; 1130054
adversary proceeding against Latimer until the conclusion of

the state-court arbitration based on its conclusion that

"Second Avenue is subject to the arbitration provision in the

lease as a result of the automatic assignment of leases

provision in the security agreement."

      On September 11, 2013, at the request of Second Avenue,

the trial court entered, in light of the pending appeals

described     above,      an   order    preliminarily       enjoining    the

scheduled arbitration proceeding set for October 28, 2013, and

the   collection     of    prehearing       fees    associated   therewith;

however, the trial court's order permitted the continuation of

"[a]ll other aspects" of the arbitration proceeding, including

discovery     in     accordance    with       the    schedule    previously

established by the AAA.        Second Avenue has appealed that order

to this Court (case no. 1121455).                  Goodall-Brown, however,

sought clarification as to the trial court's September 11

order. More specifically, Goodall-Brown sought an explanation

from the trial court as to whether the injunction with respect

to the fee payment applied solely to fees associated with an

October 28 final hearing and not to fees associated with

prehearing     discovery       and/or       any    other   aspect   of   the

proceeding.        Following Second Avenue's initial appeal, and

                                       23
1111422; 1111449; 1111526; 1121455; 1130054
Second Avenue's renewed request for injunctive relief, the

trial court purported to enter two subsequent orders amending

its September 11, 2013, order; each amended order reiterated

the trial court's refusal to, as requested by Second Avenue,

enjoin discovery in the arbitration proceedings.   In response

to the trial court's amended orders, Second Avenue filed a

second notice of appeal (case no. 1130054).   Thereafter, this

Court granted Second Avenue's motion to stay discovery in the

arbitration proceedings.

                    I.     Case No. 1111422

    In case no. 1111422, Cadence appeals from the trial

court's orders staying case no. CV-12-900435 and refusing

Cadence's request for injunctive relief to prevent Goodall-

Brown from proceeding against it in arbitration -- thus, in

effect, compelling Cadence to arbitrate.13    Cadence contends


     13
      Although Goodall-Brown contends that the trial court's
order was not "[a]n order granting or denying a motion to
compel arbitration" from which an appeal will lie pursuant to
Rule 4(d), Ala. R. App. P., we disagree. As Cadence notes,
although styled as a request for injunctive relief, the denial
of Cadence's motion effectively compelled Cadence to
arbitration with the remaining parties. In a sense, Cadence
preempted a motion to compel arbitration by first filing a
declaratory-judgment action seeking to determine whether it
was required to arbitrate. Moreover, as set out above, the
trial court's order concluded, alternatively, that Cadence was
subject to the arbitration provision in the lease. Further, as

                                24
1111422; 1111449; 1111526; 1121455; 1130054
that the trial court's rulings were in error because, it

maintains, it is not a signatory to any document containing an

agreement to arbitrate and because the assignment pursuant to

which it assumed certain rights under the lease specifically

excluded the corresponding assumption of duties or obligations

enumerated in the lease.

    Although the trial court's ruling was not in response to

a formal motion to compel arbitration, see note 13, supra, our

traditional    standard   of   review   in   such   scenarios   is

appropriate:

         "'[T]he standard of review of a trial court's
    ruling on a motion to compel arbitration at the
    instance of either party is a de novo determination
    of whether the trial judge erred on a factual or


Cadence also argues, even if, as Goodall-Brown contends, the
trial court's order staying case no. CV-12-900435 was
insufficient to sustain the present appeal, its related order
denying Cadence's accompanying request for injunctive relief
is sufficient to support the present appeal under our rules.
See Rule 4(a)(1)(A), Ala. R. App. P. (providing for an appeal
as of right to our appellate courts "from ... any
interlocutory order granting, continuing, modifying, refusing,
or dissolving an injunction").    Finally, even assuming, as
Goodall-Brown argues in response to Cadence's claims in this
regard, that the appropriate vehicle for consideration of
Cadence's arguments is a petition for a writ of mandamus, and
not a direct appeal, it is well established that this Court
possesses the inherent authority to treat Cadence's notice of
appeal as a petition for a writ of mandamus. See, generally,
F.L. Crane & Sons, Inc. v. Malouf Constr. Corp., 953 So. 2d
366, 372 (Ala. 2006).

                                25
1111422; 1111449; 1111526; 1121455; 1130054
    legal issue to the substantial prejudice of the party
    seeking review.' Ex parte Roberson, 749 So. 2d 441,
    446 (Ala. 1999). Furthermore:

          "'A motion to compel arbitration is
          analogous to a motion for summary judgment.
          TranSouth Fin. Corp. v. Bell, 739 So. 2d
          1110, 1114 (Ala. 1999). The party seeking
          to compel arbitration has the burden of
          proving the existence of a contract calling
          for arbitration and proving that that
          contract evidences a transaction affecting
          interstate commerce. Id. "After a motion
          to compel arbitration has been made and
          supported, the burden is on the non-movant
          to present evidence that the supposed
          arbitration agreement is not valid or does
          not apply to the dispute in question."'

    "Fleetwood Enters., Inc. v. Bruno, 784 So. 2d 277,
    280 (Ala. 2000) (quoting Jim Burke Auto., Inc. v.
    Beavers, 674 So. 2d 1260, 1265 n. 1 (Ala. 1995)
    (emphasis omitted))."

Vann v. First Cmty. Credit Corp., 834 So. 2d 751, 752–53 (Ala.

2002).

    Goodall-Brown met its burden of producing a contract

calling   for   arbitration.14    On   appeal,   Cadence   presents

arguments as to why the arbitration provision allegedly does




     14
      There appears to be no dispute among the parties that
the contract at issue "'"evidences a transaction affecting
interstate commerce."'"   Vann, 834 So. 2d at 753 (quoting
Fleetwood Enters., 784 So. 2d at 280).

                                 26
1111422; 1111449; 1111526; 1121455; 1130054
not apply in its case.15   Specifically, it argues that it did

not "sign" the lease, which contains the arbitration clause.

Cadence also contends that the arbitration provision is narrow

in that it specifically limits the obligation to arbitrate to

"the parties" to the lease, i.e., Goodall-Brown and SREG.   See

note 3, supra.

    The trial court held that the mortgage "provide[d] that

any assignee of the mortgage (such as Cadence) is subject to

the Mortgage and related documents, including the [lease],"

and thus "Cadence is an assignee of the Mortgage and is

likewise subject to the [lease]."16   Further, the attornment

agreement "gave the mortgagee/lender and the tenants -- [SREG]

and [Sloss Goodall] -- a direct contractual relationship" and

applied "to any successors and assigns (including Cadence)."

Further, the trial court held that the attornment agreement

was "actually a 3-party agreement, which links Goodall[-Brown]

(the Owner) to [SREG] (the Tenant) and the lender and its



     15
      Cadence makes no contention that the provision itself is
invalid.
     16
      The trial court stated, as indicated above, that Cadence
conceded in its complaint that the "Future Advance Mortgage,
Assignment of Rents and Leases and Security Agreement"
included an assignment of all rents and leases.

                              27
1111422; 1111449; 1111526; 1121455; 1130054
successors (Cadence)."17            Additionally, the trial court held

that, under the eighth amendment to the loan documents, the

"lender" succeeded to the interests of Goodall-Brown under the

lease.

      When the Sloss defendants defaulted in December 2009, the

trial court held, the "lender" became the landlord under the

lease.       At that time, Superior was the "lender" and thus a

direct party to the lease, which contained the arbitration

provision.       The mortgage ultimately passed to Superior II,

which retained the status of "lender."               Superior II then sold

the note to Second Avenue and later merged with Cadence.

Although      Cadence,   as    it    existed   before    the    merger   with

Superior II, had never held the mortgage and its related

agreements, Goodall-Brown's claims against Cadence arise out

of the actions of Superior II, which has now merged with

Cadence.      Cadence,   of    course,      never    "signed"   a   contract

containing an arbitration agreement; instead, through Superior

II,   it     bought   the     note    and   its     attendant   rights   and

obligations.      Superior II is now Cadence; Cadence stands in

the shoes of Superior II.               Atlantic Nat'l Trust, LLC v.



      17
           The final "lender" in this case is Second Avenue.

                                       28
1111422; 1111449; 1111526; 1121455; 1130054
McNamee, 984 So. 2d 375, 378 (Ala. 2007) ("Under Alabama

common law, '[a] valid assignment gives the assignee the same

rights, benefits, and remedies that the assignor possesses,'

such that the assignee 'simply steps into the shoes of the

assignor ....'"       (quoting Nissan Motor Acceptance Corp. v.

Ross, 703 So. 2d 324, 326 (Ala. 1997))).           Cadence's claim that

it was not a signatory to the lease is without merit.

    Cadence also contends that the assignment provision in the

mortgage clearly excepted from assignment any obligations or

duties    arising    under    the    lease.18    Specifically,    Cadence

contends   that     section   2.05    of   the   mortgage    recites   that

Cadence accepted no "duties" under any lease.               That provision

states:

    "No Obligation of Lender Under Leases. The Lender
    shall not be obligated to perform or discharge, nor
    does it hereby undertake to perform or discharge, any
    obligation, duty or liability under any leases,
    subleases or rental agreements relating to the
    Mortgaged Property, and the Borrower shall and does
    hereby agree to indemnify and hold the Lender
    harmless of and from any and all liability, loss or
    damage which it may or might incur under any leases,
    subleases or agreements or under or by reason of the


     18
      This Court presumes, as set out in some of the
authorities Cadence identifies, that this provision was aimed
at avoiding "'mak[ing] [the lender] responsible for fixing
roofs,   unclogging   drains,  and   other   obligations   of
landlords.'" Cadence's reply brief, at p. 20 n.8.

                                      29
1111422; 1111449; 1111526; 1121455; 1130054
    assignment thereof and of and from any and all claims
    and demands whatsoever which may be asserted against
    it by reason of any alleged obligations or
    undertakings on its part to perform or discharge any
    of the terms, covenants or agreements contained in
    said leases, subleases or agreements. ..."

    The language of this provision appears to relate to

obligations to perform under any lease the buyer might enter

into,   not   a   disclaimer of any portion of a lease later

assigned to the lender that the lender might characterize as

an obligation or duty.     In any event, as Goodall-Brown argues,

the subsequently executed attornment agreement provides that

the lender "agrees to be bound to the Lessee under all of the

terms, covenants and conditions of the Lease...." (Emphasis

added.)

    Cadence also argues that because it did not foreclose on

the Goodall-Brown Building, it did not succeed to Goodall-

Brown's    interest   under      the    attornment   agreement.   That

agreement,     however,   does   not    limit   succession   merely   to

instances of foreclosure.          Instead, it provides that the

lender also could have assumed Goodall-Brown's role as owner

and landlord "under foreclosure of the Mortgage or as a result

of any other means," presumably including Goodall-Brown's

default.      As set out in the trial court's order and quoted


                                   30
1111422; 1111449; 1111526; 1121455; 1130054
above,    the    original     assignment      executed    by    Goodall-Brown

specifically provided Cadence's predecessor in interest the

right to assume management and operation of the Goodall-Brown

Building upon Goodall-Brown's default.                It is undisputed that

the assignment inured to the benefit of the original lender's

successors      and    assigns,     such   as   Superior       II.   Further,

according       to    the   trial   court's     order,   the     subsequently

executed    lease was specifically incorporated into and made a

part of the mortgage.

    The     record      establishes    that,     in    2011,    Superior   II,

Cadence's predecessor, acted on those assigned rights when it

provided notice to Goodall-Brown and to then tenants of the

Goodall-Brown Building of Goodall-Brown's default and of its

intent to exercise its rights under the loan documents to

seize rental payments due Goodall-Brown from tenants pursuant

to extant lease agreements. Thus, as a direct result of

Goodall-Brown's default and triggering of the assignment and

attornment agreement,19 "Cadence [(Superior II)] was the lender

     19
      According to the definition included in Cadence's brief
and in the trial court's order compelling Cadence to
arbitrate, the term "attorn" is defined as follows: "'To agree
to become tenant to one as owner or landlord of an estate
previously held of another, or to agree to recognize a new
owner of a property or estate and promise payment of rent to

                                      31
1111422; 1111449; 1111526; 1121455; 1130054
and ... the new, temporary landlord."           Therefore, as Goodall-

Brown argues, even if the application of the arbitration

provision is limited specifically to parties to the lease,

when        Superior    II--now    Cadence--obtained    the      defaulted

mortgage, it stepped into the shoes of Goodall-Brown as the

original landlord.          Atlantic Nat'l Trust, LLC, supra.          The

assignment       did,    then,    despite   Cadence's   claims    to   the

contrary, make Cadence, through Superior II, a party to the

lease.20      Therefore, in case no. 1111422, we affirm the trial

court's judgment as to Cadence.

                II.     Cases No. 1111449 and No. 1111526

       In case no. 1111526, the Sloss defendants petition for a

writ of mandamus directing the trial court to dismiss the

underlying litigation in case no. CV-10-903160 based on its

alleged lack of subject-matter jurisdiction.               In case no.



him.'" Cadence's brief, at p. 23 n.10 (quoting Black's Law
Dictionary 128 (6th. ed. 1990)).
       20
      Because of our disposition of this claim, we pretermit
discussion of the remaining issue raised by Cadence on appeal,
namely that the trial court erred in denying Cadence's request
for a permanent injunction barring Goodall-Brown from
proceeding against it in arbitration. See Favorite Market
Store v. Waldrop, 924 So. 2d 719, 723 (Ala. Civ. App. 2005)
(stating that the court would pretermit discussion of further
issues in light of the dispositive nature of another issue).

                                      32
1111422; 1111449; 1111526; 1121455; 1130054
1111449, they seek essentially the same relief in that they

purport to collectively appeal from the trial court's June 24,

2011, order mooting their motions to dismiss.21            See LaConsay

v. Langley, 13 So. 3d 989, 991-92 (Ala. Civ. App. 2009) ("A

ruling that an issue is moot is not an adjudication on the

merits and is not a final judgment on the pending issue."

(citing Ferguson v. Commercial Bank, 578 So. 2d 1234, 1236-37

(Ala. 1991))).      Because "[t]he question of subject-matter

jurisdiction   is   reviewable   by   a   petition   for    a   writ   of

mandamus," we dismiss the appeal in case no. 1111449 and

proceed to consideration of the merits of their petition

seeking a writ of mandamus.      Ex parte Liberty Nat'l Life Ins.

Co., 888 So. 2d 478, 480 (Ala. 2003).           See also Ex parte

Johnson, 993 So. 2d 875, 881 (Ala. 2008) ("Although the normal



     21
      To the extent that, in that same order, the trial court
also granted Goodall-Brown's motion to compel the individual
defendants to join the previously ordered arbitration, that
order would clearly have supported a challenge on direct
appeal by the individual defendants. See Rule 4(d), Ala. R.
App. P. ("An order granting or denying a motion to compel
arbitration is appealable as a matter of right ....").
However, the Sloss defendants' filings in case no. 1111449
make clear that they are proceeding only with their standing-
based challenge on appeal. The individual defendants make no
argument concerning the actual merits of the trial court's
order compelling them to arbitrate.


                                 33
1111422; 1111449; 1111526; 1121455; 1130054
basis upon which this Court reviews orders granting or denying

arbitration is by way of direct appeal, see Rule 4(d), Ala. R.

App. P., in this proceeding, the homeowners' contention that

the    trial     court     lacks     subject-matter      jurisdiction       is

appropriately reviewed by way of a petition for a writ of

mandamus.").

                            Standard of Review

           "'The writ of mandamus is a drastic and
      extraordinary writ, to be "issued only when there is:
      1) a clear legal right in the petitioner to the order
      sought; 2) an imperative duty upon the respondent to
      perform, accompanied by a refusal to do so; 3) the
      lack of another adequate remedy; and 4) properly
      invoked jurisdiction of the court." Ex parte United
      Serv. Stations, Inc., 628 So. 2d 501, 503 (Ala.
      1993); see also Ex parte Ziglar, 669 So. 2d 133, 134
      (Ala. 1995).' Ex parte Carter, [807 So. 2d 534,] 536
      [(Ala. 2001)]."

Ex    parte    McWilliams,    812     So.   2d   318,   321    (Ala.   2001).

"Mandamus review is available where the petitioner challenges

the subject-matter jurisdiction of the trial court based on

the    plaintiff's       alleged    lack    of   standing     to   bring   the

lawsuit."       Ex parte HealthSouth Corp., 974 So. 2d 288, 292

(Ala. 2007).

                                   Discussion

      The     Sloss   defendants     contend     in   their   petition     that

Goodall-Brown lacked the requisite "standing" to initiate the

                                       34
1111422; 1111449; 1111526; 1121455; 1130054
underlying litigation in case no. CV-10-903160 in the trial

court, pursuant to which the Sloss defendants were ultimately

ordered to arbitration.        See, e.g., State v. Property at 2018

Rainbow Drive, 740 So. 2d 1025, 1028 (Ala. 1999) ("When a

party without standing purports to commence an action, the

trial court acquires no subject-matter jurisdiction."). The

Sloss defendants explain in their petition that they base this

claim on the fact that, before it initiated the underlying

litigation   based    on     the    lease    transaction,   Goodall-Brown

purportedly had assigned away all of its rights and interest

in the lease to a third party –- Goodall-Brown's original

lender, The Bank.     Additionally, the Sloss defendants contend

that, as a result of Latimer's personal-bankruptcy filing, GBM

was   dissolved   and      "the     [underlying]      lawsuit    is   being

prosecuted and managed by a nonexistent former general partner

without   authority     to    act    on     behalf   of   the   plaintiff."

Petition, at p. 8.    Assuming, without deciding, that the Sloss

defendants' contention is, in fact, a challenge to Goodall-

Brown's "standing" and not a claim that Goodall-Brown is not

the proper party in interest to pursue the claims asserted by

Goodall-Brown in the underlying litigation, see, e.g., Ex



                                      35
1111422; 1111449; 1111526; 1121455; 1130054
parte MERSCORP, Inc., 141 So. 3d 984 (Ala. 2013), both grounds

are, nonetheless, meritless.22

    We first address the second of the Sloss defendants'

claims.   The Sloss defendants note that pursuant to Goodall-

     22
      By addressing this argument as presented by the parties,
and assuming, without deciding, that the Sloss defendants'
contention is a challenge to Goodall-Brown's "standing," this
Court is in no way signaling a retreat from our recent caselaw
clearly "reject[ing] the notion that questions ... regarding
the cognizability of the plaintiffs' legal theories, or
claims, are 'standing' issues rather than 'cause of action'
issues." Ex parte MERSCORP, 141 So. 3d at 992. "This Court
has recently noted: '[T]he concept [of standing] appears to
have no necessary role to play in respect to private-law
actions, which, unlike public cases ..., come with established
elements that define an adversarial relationship and
"controversy" sufficient to justify judicial intervention.'"
Poiroux v. Rich, [Ms. 1120734, March 14, 2014] ___ So. 3d ___,
     (Ala. 2014) (quoting Ex parte BAC Home Loans Servicing,
LP, [Ms. 1110373, September 13, 2013] ___ So. 3d ___, ___
(Ala. 2013)). Further,

     "[i]n private-law actions (e.g., a claim of
     negligence ...), if the elements are met, the
     plaintiff is entitled to judicial intervention; if
     they are not met, then the plaintiff is not entitled
     to judicial intervention. Everything necessary to
     justify judicial intervention, by definition,
     inheres in those elements that we say constitute a
     'cause of action' in and by our courts. ... At a
     very fundamental level, the concept of standing is
     already embodied in the various elements prescribed,
     including the common requirement of proof of a
     sufficient existing or threatened injury."

Ex parte BAC, ___ So. 3d at ___. See also Wyeth, Inc. v. Blue
Cross & Blue Shield of Alabama, 42 So. 3d 1216, 1220 (Ala.
2010).

                                 36
1111422; 1111449; 1111526; 1121455; 1130054
Brown's partnership agreement, a co-general partner's interest

terminates immediately upon the dissolution of that general

partner.    It is, as they argue, undisputed that GBM, which is

owned solely by Latimer, is one of two co-general partners of

Goodall    Brown.       The   Sloss   defendants        further   cite   GBM's

operating agreement, which provides that a member's ownership

interest in GBM is terminated upon the filing of a bankruptcy

petition, and the undisputed fact that Latimer, the sole owner

and member of GBM, personally filed for bankruptcy protection.

Thus,    they argue that pursuant            to   the    terms of the GBM

operating agreement, Latimer's ownership interest in GBM was

terminated    as    a   result   of    his    bankruptcy      filing;     that

termination of the membership interest of its sole member

dissolved GBM as a matter of law; and that GBM's dissolution

automatically terminated its partnership interest in Goodall-

Brown.

    Contrary to the claims of the Sloss defendants, however,

and as Goodall-Brown argues in opposition, "[s]tanding is

'"'[t]he requisite personal interest that must exist at the

commencement of the litigation.'"'"               Cadle Co. v. Shabani, 4

So. 3d 460, 462–63 (Ala. 2008) (emphasis added) (quoting

Pharmacia Corp. v. Suggs, 932 So. 2d 95, 98 (Ala. 2005),

                                      37
1111422; 1111449; 1111526; 1121455; 1130054
quoting in turn In re Allison G., 276 Conn. 146, 156, 883 A.2d

1226,     1231   (2005)).     See      also     Bernals,       Inc.      v.

Kessler-Greystone, LLC, 70 So. 3d 315, 319 (Ala. 2011).               Here,

Latimer's bankruptcy filing may, in fact, have had the effect

of dissolving GBM, as the Sloss defendants claim.             Regardless,

however, the filing date of Latimer's bankruptcy did not occur

until after the 2010 filing date of Goodall-Brown's complaint

initiating   case    no.   CV-10-903160.      Thus,   irrespective       of

Latimer's present interest in GBM or GBM's current legal

status, it is undisputed that, at the time of commencement of

the litigation, the alleged event of dissolution on which this

particular claim is based had not yet occurred and, therefore,

had not worked to deprive Goodall-Brown of standing as the

Sloss defendants contend.       Moreover, § 10A-9-8.03, Ala. Code

1975, provides, in pertinent part, that "a limited partnership

continues after dissolution ... for the purpose of winding up

its   activities,"   including   "prosecut[ing]         and   defend[ing]

actions    and   proceedings,     whether      civil,     criminal,      or

administrative ... , [and] settl[ing] disputes."               There is,

therefore, nothing suggesting that a party without standing

purported to commence or to continue the underlying action.

See Property at 2018 Rainbow Drive, supra.

                                  38
1111422; 1111449; 1111526; 1121455; 1130054
      We now turn to the Sloss defendants' claim that Goodall-

Brown's assignment in connection with the construction loan

originally obtained from The Bank constituted a transfer of

all of Goodall-Brown's legally protected rights under the

assigned   leases      and    the    mortgage.      In     support    of   their

contentions      in    this    regard,       the   Sloss    defendants      rely

primarily on Associates of Selma, Inc. v. Whetstone, 628 So.

2d 578 (Ala. 1993).           Whetstone involved the appeal of, among

other claims, a deficiency judgment obtained by Whetstone

against the corporate defendant to whom Whetstone had sold a

trailer park.         628 So. 2d at 579.           In connection with the

sale, the defendant executed a note to Whetstone for a portion

of the purchase price, which note was secured by a mortgage on

the trailer park.             Whetstone later assigned the note to

Peoples Bank and Trust Company of Selma ("Peoples Bank") as

collateral for a mortgage loan Whetstone obtained from Peoples

Bank.   The language of the assignment specifically included

the   transfer    of     "'all      rights    accrued      or   to   accrue    to

[Whetstone]      under       said    Mortgage.'"      Id.        Despite      the

assignment, Whetstone continued to collect the defendant's

monthly rental payments, which he then remitted to Peoples

Bank.   Id.   Thereafter, however, the defendant defaulted and

                                       39
1111422; 1111449; 1111526; 1121455; 1130054
Peoples Bank foreclosed; Whetstone      purchased the park at

foreclosure, then successfully sued the defendant in the trial

court to recover the deficiency balance remaining on the

original purchase-money mortgage.    Id.

      On appeal, this Court considered the following issue:

      "[W]hether Whetstone's assigning to [Peoples Bank]
      the note and mortgage executed by [the corporate
      defendant] to Whetstone operated to cut off
      Whetstone's right to sue for a deficiency following
      the default by Associates and the resulting
      foreclosure and sale by [Peoples Bank]."

Id.   We ultimately answered that question in the affirmative

based on the following rationale:

           "The language of the assignment executed by
      Whetstone to the Bank is that of an unconditional or
      unqualified assignment; therefore, '[i]t is a
      complete transfer of the whole thing granted or a
      completed transfer of the entire interest of
      [Whetstone] in the particular subject matter [here,
      the note and mortgage executed by Associates].' 6A
      C.J.S. Assignments § 2, p. 591 (1975).

           "Whetstone's unconditional assignment to the
      Bank was an unqualified transfer of Whetstone's
      interest in the note and mortgage executed by [the
      corporate defendant]; therefore, '[u]nless the
      assignment is void or otherwise invalid, [Whetstone
      lost] all right to control or enforce' the terms of
      the note and mortgage, 'and he has no right except as
      he may sue for the benefit of his assignee, to
      recover judgment on the claim, or to recover damages
      for breach of the contract assigned.' 6A C.J.S.
      Assignments § 96, p. 753 (1975)."

328 So. 2d at 579-80 (third emphasis added).

                               40
1111422; 1111449; 1111526; 1121455; 1130054
    In the present case, pursuant to the plain language of the

assignment included in Goodall-Brown's original mortgage, the

parties   intended     that      the    assignment   be     "a   present

assignment." Nonetheless, that same agreement indisputably

provided that Goodall-Brown retained the right to collect

rents "so long as there exist[ed] no event of default" on

Goodall-Brown's mortgage obligation.          Thus, unlike the facts

in Whetstone, here, despite the assignment, Goodall-Brown

retained, as the original lessor, rights attendant to the

assigned leases if and until it defaulted on the obligation

secured   by   the   leases.23     See    Chattanooga     Sav.   Bank   v.

Crawford, 206 Ala. 530, 532, 91 So. 316, 317 (1921) ("A

general statement of the effect of an assignment as collateral

security for a debt, in equity, is that it gives the assignee

only a qualified interest in the assigned chose to the extent

of 'the debt or liability secured, although the assignment is

absolute on its face' ... and, when the debt for which the




     23
      This fact also distinguishes the present case from
Bernals, on which the Sloss defendants also rely in their
petition.  Specifically, in Bernals, we concluded that the
party commencing the litigation, who was not a party to the
lease agreement, lacked standing to sue. 70 So. 3d at 319.

                                   41
1111422; 1111449; 1111526; 1121455; 1130054
collateral is given has been paid, the right to hold and

enforce the same in equity ceases.").

    The record suggests that, in or around 2008, the Sloss

defendants reduced their rental payments to less than the

agreed upon amount and that, in or around December 2009, they

halted all lease payments but continued to collect rents from

tenants who occupied the Goodall-Brown Building pursuant to

sublease agreements. According to the petition, Goodall-Brown

did not default until 2011.   Petition, at 4.

    We have previously observed that the concept of standing

to sue turns upon the demonstration of an injury to a legally

protected right held by the plaintiff:

         "Standing requires injury in fact. This Court
    stated in State v. Property at 2018 Rainbow Drive,
    740 So. 2d 1025 (Ala. 1999):

              "'Standing ... turns on "whether the
         party has been injured in fact and whether
         the injury is to a legally protected
         right." Romer v. Board of County Comm'rs
         of the County of Pueblo, 956 P.2d 566, 581
         (Colo. 1998) (Kourlis, J., dissenting)
         (emphasis added [in Property at 2018
         Rainbow Drive]). See also NAACP v. Town of
         East Haven, 892 F. Supp. 46 (D.Conn.
         1995)...."

             "'....'

    "740 So. 2d at 1027–28.


                              42
1111422; 1111449; 1111526; 1121455; 1130054
         "'If a named plaintiff has not been injured by
    the wrong alleged in the complaint, then no case or
    controversy is presented and the plaintiff has no
    standing to sue either on his own behalf or on behalf
    of a class.'     Ex parte    Prudential Ins. Co. of
    America, 721 So. 2d 1135, 1137 (Ala. 1998); see also
    Ex parte Blue Cross & Blue Shield of Alabama, 582
    So. 2d 469, 474 (Ala. 1991). A party's injury must
    be 'tangible,' see Reid v. City of Birmingham, 274
    Ala. 629, 639, 150 So. 2d 735, 744 (1963); and a
    party must have 'a concrete stake in the outcome of
    the court's decision.' Brown Mech. Contractors, Inc.
    v. Centennial Ins. Co., 431 So. 2d 932, 937 (Ala.
    1983)."

Kid's Care, Inc. v. Alabama Dep't of Human Res., 843 So. 2d

164, 166-67 (Ala. 2002).

    Here, whatever other rights and interests were assigned

by Goodall-Brown, it clearly retained the right to collect

rents from its tenants of the Goodall-Brown Building so long

as it remained current on its mortgage obligation.          In its

complaint   initiating   case   no.   CV-10-903160,   Goodall-Brown

alleged that the Sloss defendants "failed to make payments

[they were] contractually obligated [to make] under the terms

of the [l]ease."   Similarly, as the petition notes, Goodall-

Brown's amended complaint also includes, among other theories

of recovery, claims based on the Sloss defendants' alleged

failure to make payments under the lease -- payments to which

Goodall-Brown was contractually entitled before its mortgage


                                 43
1111422; 1111449; 1111526; 1121455; 1130054
default –- and also alleges that during the time the Sloss

defendants were not making payments due Goodall-Brown under

the   lease,    they   were   converting    rent    moneys    remitted   by

subtenants.       Thus,     Goodall-Brown    has    clearly    alleged   a

discernible injury to a legally protected right, namely the

Sloss defendants' purported interference with its right to

collect rent moneys pursuant to tenant lease agreements.24

      "A writ of mandamus is a drastic and extraordinary remedy,

and to justify issuance of such a writ there must be a clear

showing of injury to the petitioner."              Ex parte Thomas, 628

So. 2d 483, 485 (Ala. 1993) (citing Ex parte J.E.W., 608 So.

2d 728 (Ala. 1992) (emphasis added)).               Because we conclude

that there is sufficient evidence establishing Goodall-Brown's

standing   to    initiate     the   underlying     litigation,   we   must

necessarily find that the Sloss defendants, the petitioners,

have not made a sufficient showing of a clear legal right to

the relief sought.        We, therefore, deny their petition for a

writ of mandamus.

      24
      Under this same analysis, Goodall-Brown would similarly
be the proper party in interest to pursue the unpaid-rent
claim for the period before Goodall-Brown's mortgage default.
See MERSCORP, Inc., supra. See also Ex parte Simpson, 36 So.
3d 15, 24-25 (Ala. 2009).


                                     44
1111422; 1111449; 1111526; 1121455; 1130054
           III.   Case No. 1121455 and Case No. 1130054

       In case no. 1121455 and case no. 1130054, Second Avenue

appeals from the orders of the trial court staying the pending

arbitration proceedings as to Second Avenue but refusing to

also enjoin the discovery process while these consolidated

appeals remained pending.       Based on our resolution of case no.

1111422, above, any challenge to the trial court's refusal to

stay    the   discovery    process        in   the   pending   arbitration

proceeding is moot.       See Ex parte Connors, 855 So. 2d 486, 488

(Ala. 2003) ("[I]f a case has become moot, or [if a] judgment

would not accomplish an end recognized as sufficient in law,

there is no necessity for the judgment, the court will decline

to consider the merits, and [the court] will dismiss the

case." (emphasis omitted)).          See also note 12, supra.          We,

therefore, dismiss these two appeals -- case no. 1121455 and

case no. 1130054.

       1111422 -- AFFIRMED.

       Stuart, Bolin, Parker, Main, Wise, and Bryan, JJ., concur.

       Murdock, J., concurs in the result.

       Moore, C.J., dissents.


                                     45
1111422; 1111449; 1111526; 1121455; 1130054
    1111449 -- APPEAL DISMISSED.

    Moore, C.J., and Stuart, Bolin, Parker, Murdock, Wise, and

Bryan, JJ., concur.

    Main, J., concurs in the result.

    1111526 -- PETITION DENIED.

    Moore, C.J., and Stuart, Bolin, Parker, Wise, and Bryan,

JJ., concur.

    Murdock and Main, JJ., concur in the result.

    1121455 -- APPEAL DISMISSED.

    Moore, C.J., and Stuart, Bolin, Parker, Murdock, Main,

Wise, and Bryan, JJ., concur.

    1130054 -- APPEAL DISMISSED.

    Moore, C.J., and Stuart, Bolin, Parker, Murdock, Main,

Wise, and Bryan, JJ., concur.




                                46
1111422; 1111449; 1111526; 1121455; 1130054
MURDOCK, Justice (concurring in the result in case no. 1111422

and case no. 1111526).

    As a general rule, a court's order denying a motion to

dismiss or a motion for a summary judgment is not reviewable

on appeal by way of a petition for a writ of mandamus.

Ex parte Jackson, 780 So. 2d 681, 684 (Ala. 2000).             As the

main opinion notes, among the exceptions to this general rule

are a trial court's order denying a motion to dismiss or a

motion for a summary judgment where the basis for the motion

is a purported lack of standing on the part of the plaintiff,

which, in turn, gives rise to a question of subject-matter

jurisdiction on the part of the trial court.        ___ So. 3d at

___ (citing Ex parte Liberty Nat'l Life Ins. Co., 888 So. 2d

478, 480 (Ala. 2003)).

    In the present case, the basis for the motion in question

is the allegation by the Sloss defendants25 that, "before it

initiated   the   underlying   litigation   based   on   the    lease

transaction, Goodall-Brown [Associates, L.P.,] purportedly had


     25
      Because of the number of defendants defined in the main
opinion as "the Sloss defendants," I am using that term as
defined in the main opinion.

                                47
1111422; 1111449; 1111526; 1121455; 1130054
assigned away all of its rights and interest in the lease to

a third party" and/or the fact, as alleged by the Sloss

defendants, that "as a result of [Thomas] Latimer's personal-

bankruptcy filing, [Goodall-Brown Management, L.L.C.,] was

dissolved and 'the [underlying] lawsuit is being prosecuted

and managed by a nonexistent former general partner without

authority to act on behalf of the plaintiff.'"        ___ So. 3d at

___.   Consistent with the authorities cited in note 22 of the

main opinion, these issues are not, in fact, standing issues

but, instead, are issues that go either to the merits of the

claims asserted by Goodall-Brown Associates (e.g., whether

Goodall-Brown Associates can prove that, notwithstanding its

assignment of certain rights under the lease agreement, it

retained sufficient rights or interest in that agreement to be

able to prove the elements of a breach-of-contract claim (and

the elements of any other claims it may assert related to the

lease agreement) or to the question of who is the real party

in interest in this case.    In any event, they are not properly

framed   as   "standing"   issues    under   this   Court's   recent

precedents, and I would deny the petition for the writ of


                                48
1111422; 1111449; 1111526; 1121455; 1130054
mandamus    on   this   basis   alone     without   discussion   of    the

elements of standing.      Therefore, in case no. 1111526 I concur

in the result.

    I also concur in the result in case no. 1111422.             As the

main opinion observes:          "'"[A] valid assignment gives the

assignee the same rights, benefits, and remedies that the

assignor possesses," such that the assignee "simply steps into

the shoes of the assignor ...."'"          ___   So. 3d at ___ (quoting

Atlantic Nat'l Trust, LLC v. McNamee, 984 So. 2d 375, 378

(Ala. 2007), quoting in turn Nissan Motor Acceptance Corp. v.

Ross, 703 So. 2d 324, 326 (Ala. 1997)).             Here, there was an

assignment of the mortgage from Superior Bank ("Superior I")

to Superior Bank, N.A. ("Superior II").          In addition, however,

it is the fact that there was a merger of Superior II and

Cadence Bank, N.A. ("Cadence"), that ultimately subjects the

resulting    entity,    which   in    this   case   retained   the    name

"Cadence," to the alleged obligations and liabilities of

Superior II arising from Superior II's actions before that

merger.    That is, I find apposite the principle that, "[a]s a

general rule, a corporation formed by consolidation or merger


                                     49
1111422; 1111449; 1111526; 1121455; 1130054
is   responsible   for   the   debts   and   liabilities   of   the

constituent corporations, whether based on contractual or tort

liability,"   19 C.J.S. Corporations § 910 (2007) (footnote

omitted), and that, therefore, "[l]iability may be imposed

upon a successor corporation for the tortious conduct of its

predecessor, if there has been a merger or consolidation," 19

C.J.S. Corporations § 913 (2007) (footnote omitted).            This

principle has been codified in the laws of Alabama governing

corporations and, specifically, corporate mergers:

     "(a) When a merger takes effect:

          "....

          "(3)  The   surviving   corporation    shall be
     responsible and liable for all the liabilities and
     obligations of each corporation party to the merger;
     and neither the rights of creditors nor any liens
     upon the property of any corporation party to the
     merger shall be impaired by the merger;

          "(4) Any claim existing or action or proceeding
     pending by or against any corporation party to the
     merger may be prosecuted, or continued, as if the
     merger had not taken place, or the surviving
     corporation may be substituted in the action or
     proceeding for the corporation whose existence ceased
     ...."

Ala. Code 1975, § 10A-2-11.06.




                                50